DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-7, 9-20 are pending.  Claims 14-19 are withdrawn. Claims 1, 3-7, 9-13 and 20 are currently under examination.
This office action is in response to the amendment filed on 6/10/2022.
All previous rejection not reiterated in this office action are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites sequences SEQ ID NO:2-12, which comprises 1, 2, or 3 substitution as compared to 617-822 of SEQ ID NO:3, a limitation of parent claim 1. However, SEQ ID NO: 4, 6-12 does not comprises any substitution within the sequence of KNMSRL. The claim is thus indefinite because the structure of the claimed polypeptide is unclear.  This is a new ground of rejection necessitated by amendment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 6, 7 is/are rejected under 35 U.S.C. 102 (a1)(a2)as being anticipated by the sequence having accession number ADV95379 (disclosed in WO 2005003313, sequence alignment attached). This is a new ground of rejection necessitated by amendment.
The polypeptide encoded by the sequence having accession number ADV95379 comprises the amino acid sequence KEMDSL (see alignment attached), and is a yeast C-terminal half of SUMO, with 6 his tag (see attached). This polypeptide meets the limitation of a function conservative variant of the amino acid sequence ranging from 617-622 (KNMRSL) that has 2 substitutions.  The AC40 subunit interaction is considered as an inherent property of said conservative variant because they have the exact same structure as SEQ ID NO: 3 (claimed in claims 6 and 7). The fusion of the SUMO to HIS tag meets the limitation of a heterologous polypeptide.  Therefore, the polypeptide encoded by ADV95379 meets all limitation of claims 1, 3, 5-7.
Claims 9-11 and 13 are rejected under 35 U.S.C 102 (a1) (a2) as being anticipated by sequence having accession number AAO21413 (WO200238771). This is a new ground of rejection necessitated by amendment.
The amino acid sequence AAO21413 shares 100% homology with SEQ ID NO:13 (see alignment in previous office action).  Therefore, this sequence anticipates the integrase of claim 11, thus also parent claims 9 and 10. 
It also discloses said sequence is human HIV integrase protein #4, which also meets the limitation of part of a retroviral integrase as claimed in claim 13.
Claims 9 and 12 are rejected under 35 U.S.C 102 (a1) (a2)as being anticipated by sequence having accession number AAB68454 (disclosed in US 6228647, see attached alignment). This is a new ground of rejection necessitated by amendment.
The sequence of AAB68454 comprises amino acid sequence KNMRSL, which is 617-622 of SEQ ID NO:1.  This sequence represents an integrase portion of Ty2, which is modified to contain a coding sequence for a peptide portion which binds to protein that bound to the chromosome (see attached). The disclosure also meets the limitation of claim 12 because the fusion is either N terminal or C terminal.  
Claims 1, 4, 7 and 20 rejected under 35 U.S.C 102 (a1) (a2) as being anticipated by sequence having accession number AVA20053 (disclosed in US 20080229451, alignment attached). This is a new ground of rejection necessitated by amendment.
The sequence having accession number AVA20053 comprises KAMRSLE, which comprises 1 amino acid substitution in the sequence of KNMRSL (617-622), and it is not KEMDSL. Since the sequence meets the limitation of the structure of the claimed function conservative variant as claimed, it inherently can interact with AC40 subunit.  Therefore, the sequence having accession number AVA20053 anticipates claim 20.
Claim 4 is directed to polypeptide having 618 substituted by A, which is fused to a heterologous polypeptide. The sequence KAMRSLE comprises A substitution at 618. ‘451 publication teaches that the KAMRSLE is part of a microbial polypeptide to be expressed in plant, which also may comprise a transit peptide for targeting the gene to a plant organelle including chloroplast, leucoplast (paragraph [0068]), which meets the limitation of a heterologous polypeptide.  Therefore, the disclosure from ‘451 publication anticipates claim 4, and parent claim 1, and dependent claim 7 (which recites SEQ ID NO: 5, KAMRSLE).   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636